Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Status
	Claims 1, 4, 6-8, 12-19 and 21-24 are currently active in the application with claims 1, 4, 6-8 and 12-19 being amended, claims 2, 3, 5, 9-11 and 20 being cancelled and claims 21-24 being added by the Applicant.  Claims 7 and 8 have been withdrawn as being drawn to a non-elected species.
Response to Amendment
	Applicant’s amendments of July 29, 2022 have been carefully considered however they were not sufficient in placing the application in condition of allowance and resulted in a new grounds of rejection as presented below.
	The Examiner notes that claim 17 was inadvertently omitted from the prior non-final rejection mailed March 29, 2022 therefore, the prior rejections have been withdrawn and a new rejection presented below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 states that 2-times the hydrogen can be produced than an identical process which utilizes VGO, coke or coal without providing the supporting data for the claim within the specification and therefore lacks sufficient antecedent basis as does the limitation in instant claim 19 which claims that less SOx, NOx, or CO2 are produced.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 12-19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim is indefinite as the claim states that 2-times the hydrogen can be produced than an identical process which utilizes VGO, coke or coal without providing the supporting data for the claim within the specification.  It would be obvious that the amount of hydrogen produced is dependent upon quantity of hydrogen introduced to a process.
Also, Claim 1 recites the limitation "the VGO, coke or coal" in line 17.  There is insufficient antecedent basis for this limitation in the claim as the equivalent interpretation based upon the English language is “the VGO”, “the coke” or “the coal”.  The instant claim does not previously identify coke or coal and therefore there is insufficient antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is to the biomass comprising glucose which is not further limiting from claim 1 wherein the biomass comprises glucose.  The use of  “consists of” would further limit claim 1 as written.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 12-16, 18, 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2013/0167430) hereafter Harris and further in view of Boissonnet et al. (US 2015/0275112) hereafter Boissonnet, Wang et al. (NPL, Energy and Fuels, V30, pp 968-974, 2016) hereafter Wang, Mason (US 2013/0264831), Park et al. (US 2015/0052634) hereafter Park and Saikia et al. (NPL, Energ. Ecol. Environ., v3 issue 5, pp 251-265, 2018) hereafter Saikia.
	Considering Claims 1, 4, 19 and 23, Harris discloses a process for converting a co-feed of solid biomass and a non-solid hydrocarbon such a vacuum gas oil at a temperature of at least 400°C to at least one product utilizing a lift gas (gasification agent) in a riser [0013]-[0015], [0023]-[0028], [0031], [0060], [0080]-[0083] and Fig. 1 with the one or more products can be used as an intermediate product.  Harris also discloses that the residence time of the biomass equals more than about 1 second within the riser [0071] and that the biomass may be generated by torrefaction [0030].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the flowrate of the lift gas would need to be such that it would permit the residence time as required by Harris making the lift gas flowrate a result effective variable dependent at least on the size of the reactor.
Harris discloses that the weight ratio of solid biomass material to hydrocarbon co-feed may vary widely with the ratio of hydrocarbon feed to biomass feed ranging to more than 50:50 to more than about 90:10 [0089]-[0090] thereby encompassing the instantly claimed range and wherein Harris discloses that the reaction occurs at about 400°C which is interpreted by the ordinary skilled artisan as at least slightly below 400°C with the instant range being “to 378°C”.  It has been held by the courts that a temperature, as disclosed in the prior art, which is close to a claimed range supports a finding of obviousness. (See MPEP 2144.05 I).
	Harris is silent on the molecular structure and boiling range of the VGO as well as the C:H:O range of the biomass, the heating ramp rate and the product being syngas comprising CO and hydrogen with a syngas having 2-times higher hydrogen than a process which utilizes VGO, coke or coal.
	Saikia discloses a study of the effects of biomass types on the co-pyrolysis behavior of a sub-bituminous high-sulfur coal in the reduction of green-house gas emissions (GHG) wherein coal contains very little hydrogen and oxygen and is classified as high sulfur and therefore is much less reactive than biomass which has a higher hydrogen-to-carbon and oxygen-to-carbon ratios and therefore an adequate amount of biomass is necessary (Introduction).  Saikia further examined various ratios of biomass and coal such as 1:3, 1:1 and 3:1 (Section 2  in particular Tables 1 and 4) making the ratio of biomass to coal a result effective variable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the amount of hydrogen produced is dependent upon the particular feedstock as taught by Saikia wherein hydrogen can not be produced when the feedstock does not contain hydrogen.  Therefore, as biomass contains more hydrogen than coal and less sulfur than coal, more hydrogen would be produced if the VGO is combined with biomass than if only coal is utilized with the combination determined through routine experimentation.
Boissonnet discloses a process for producing end products via Fischer-Tropsch synthesis wherein the process includes gasifying a co-feed comprising biomass and a liquid hydrocarbon such as vacuum gas oil to produce a syngas for the Fischer-Tropsch process and wherein the biomass may first be subjected to torrefaction before combining with the liquid hydrocarbon  [0002], [0009]-[0016] and [0048]-[0049] with the biomass feed being conveyed into the entrained gasifier utilizing nitrogen as the conveying fluid [0081] and [0082].  The ordinary skilled artisan is aware that syngas comprises both hydrogen and carbon monoxide.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the process of Harris would produce products comprising hydrogen and carbon monoxide as taught by Boissonnet as both utilize similar feedstocks which are heated in a carrier gas.
	Wang discloses a study of the composition of straight-run vacuum gas oil wherein the oil contains C10 to C50 hydrocarbons and has a boiling point of about 350°C with higher fractions boiling at 350° to higher than 530°C (Introduction and Experimental) both of which fall within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the VGO of Harris would possess the hydrocarbon range and boiling point as disclosed by Wang.
	Mason generally teaches that gasification operating parameters such as temperature ramp rate can be adjusted to achieve the desire products [0029] making the heating rate a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the most advantageous temperature ramp rate, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the most advantageous temperature ramp rate by the reasoned explanation that the most efficient and yield of products can be realized.
Park generally discloses that the efficiency and yield of thermochemical processes for the production of biofuels depends upon the ratio of C:H:O [0061] making this ratio a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the most advantageous ratio between hydrogen, carbon and oxygen, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the most advantageous ratio between hydrogen, carbon and oxygen by the reasoned explanation that the most efficient and yield of products can be realized.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 6, the significance of Harris, Boissonnet, Wang, Saikia and Park as applied to Claim 1 is explained above.
Harris discloses the use of a lift gas however does not disclose the use of nitrogen.
Boissonnet discloses the use of nitrogen to introduce the solid biomass to the reactor [0081].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nitrogen of Boissonnet as the lift gas in the process of Harris and the lift gas of Boissonnet does not participate in the reaction and therefore is inert to the process at hand.
Considering Claims 12-16, the significance of Harris, Boissonnet, Wang, Saikia and Park as applied to Claim 1 is explained above.
Harris discloses that the term “biomass” is meant to include matter of biological origin [0023] which encompasses everything in the instant claims.  Harris gives further examples of the meaning of “biological” origin such as cellulose, agricultural wastes such as corn stover, soybean stover, corn cobs, rice straw, rice hulls, oat hulls, corn fibre, cereal straws such as wheat, barley, rye and oat straw, grasses (switchgrass), forestry products and/or residues such as wood and wood-related materials such as sawdust, waste paper, sugar processing residues such as bagasse and beet pulp or mixtures thereof [0026] and [0027].
The ordinary skilled artisan would be aware that wood products as the least contains lignin.
Glucose is a 6-carbon sugar (a hexose). In lignocellulosic biomass it is mostly present in cellulose with glucose being the only constituent of this polysaccharide. Glucose is also present, typically in much smaller quantities, in hemicellulose.

Analysis of Glucose - Celignis

Considering Claim 18, the significance of Harris, Boissonnet, Wang, Saikia and Park as applied to Claim 1 is explained above.
Harris discloses that the process is oxygen-free [0031] and [0060] and produces external heat [0074] and [0099].
Harris does not discuss utilizing heat generated by combustion of the feedstock.
Boissonnet discloses a torrefaction process for converting solid biomass wherein the by-products may be separated and utilized in a combustion furnace to generate heat which is recycled to heat the torrefaction furnace or that the process may be thermally integrated [0061].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to generate heat to be used in a process by an economical means including the use of the feedstock to generate the necessary heat to operate a process.
Considering claims 21 and 24, the significance of Harris, Boissonnet, Wang, Masson, Saikia and Park as applied to Claim 1 is explained above.
Harris discloses that the biomass contains cellulosic materials [0026] - [0028] wherein it is known to the ordinary skilled artisan to contain glucose.
Glucose is a 6-carbon sugar (a hexose). In lignocellulosic biomass it is mostly present in cellulose with glucose being the only constituent of this polysaccharide. Glucose is also present, typically in much smaller quantities, in hemicellulose.

Analysis of Glucose - Celignis

Considering Claim 22, the significance of Harris, Boissonnet, Wang, Masson, Saikia and Park as applied to Claim 1 is explained above.
Harris further discloses that the biomass is torrified in the absence of oxygen at a temperature equal to or greater than 200°C [0030]-[0033] with the biomass combined and co-heated with a lift gas comprising VGO [0080]-[0083].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2013/0167430) hereafter Harris in view of Boissonnet et al. (US 2015/0275112) hereafter Boissonnet, Wang et al. (NPL, Energy and Fuels, V30, pp 968-974, 2016) hereafter Wang, Mason (US 2013/0264831), Park et al. (US 2015/0052634) hereafter Park and Saikia et al. (NPL, Energ. Ecol. Environ., v3 issue 5, pp 251-265, 2018) hereafter Saikia as applied to Claim 1 and further in view of Daggupati et al. (US 2015/0361362) hereafter Daggupati.
	Considering Claim 17, the significance of Harris, Boissonnet, Wang, Mason, Saikia and Park as applied to Claim 1 is explained above.
	Harris discloses that a catalyst may be utilized [0015] at a ratio of more than 1:1 [0076] but does not discuss the inclusion of alkali or alkali earth metal.
	Daggupati discloses a catalytic process for gasifying carbonaceous feedstocks wherein a catalyst comprising Li, Na, K, Rb and Cs placed on a carrier is utilized wherein the ratio of catalyst to carrier is from 1:1 to 1:5 with the alkali metal present on the carrier from 10 wt % to 50 wt% [0058]-[0060] with the carrier to feedstock ratio being from 10 to 50 [0065] thereby falling within the instantly claimed rang.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range utilizing the teachings of Daggupati in the catalyst of Harris.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Response to Arguments
	Applicant’s arguments were addressed above.
Claims 1, 4, 6-8, 12-19 and 21-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732